EXAMINER’S AMENDMENT
This Office Action is in response to Applicant’s amendment filed 26 May 2021. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christian Bodner on 26 August 2021. 
The application has been amended as follows: 
In the claims: 

 1. (Currently Amended) A hook blade for an endoscopic surgical assembly comprising the blade and a tube marked with gradations showing distance, wherein the blade comprises: 
an arm having a forward edge that is a non-cutting surface, a trailing edge and an upper cutting surface located on the trailing edge; 
a main body having an upper edge, a lower edge, a distal section, a proximate section, and a lower cutting surface located on the upper edge of the distal section; 
wherein the distal section of the main body angles downward from the proximate section of the main body, forming a downward angle with the proximate section of the main body; 
wherein the arm protrudes from the distal section of the main body, forming a hook angle with the proximate section of the main body, 

wherein the main body comprises a notch on the lower edge, 
wherein the notch is on an opposite side of the blade from the upper cutting surface of the arm, 
wherein the lower edge that includes the notch is in direct contact with a cylindrical surface of the tube marked with the gradations, and 
wherein during a surgical procedure, relative positions of the gradations with respect to a location of the direct contact with the notch are visible.

13.  (Currently Amended)  An endoscopic surgical assembly, comprising: 
a blade; and 
a tube marked with gradations showing distance,
wherein the blade comprises a distal blade portion and a planar main body,
wherein the distal blade portion angles downward from the planar main body, forming a downward angle with the planar main body; 
wherein the distal blade portion and the planar main body are connected at an interface to form the blade, 
wherein the blade comprises a notch formed on a lower edge of the blade at the interface between the distal blade portion and the planar main body so that the notch defines the distal portion of the blade,
wherein the planar main body extends along an axis parallel to a longitudinal centerline of the tube of the endoscopic knife assembly, 
meeting at a crotch at the distal blade portion and forming a cutting angle between the two cutting edges, 
wherein the lower edge of the blade is on an opposite side of the blade from the radiused top edge of the distal blade portion,
wherein the notch is on an opposite side of the blade from the radiused top edge of the distal blade portion,
wherein the lower edge that includes the notch is in direct contact with the cylindrical surface of the tube marked with the gradations, and
wherein during a surgical procedure, relative positions of the gradations with respect to a location of the direct contact with the notch are visible.

Allowance
Claims 1, 6, 8, 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
In particular, Applicant’s arguments regarding the combination of Mirza’465 in view of Goggins’393 used in the rejection to claim 1 are persuasive. See page 9 of the 5/26/2021 response. Examiner agrees modifying Mirza’465, which discloses knife on an endoscopic tube for performing carpal tunnel surgery, with the blade of Goggins’393, which is a knife for enlarging the pelvic girdle (e.g. moving bone) of a cow during 
Further, the prior art fails to disclose a surgical hook blade such that two blades meet at an angle in combination with a distal arm having a blade which extends downward from a main body. An angle is defined as an intersection between two lines or surfaces. 
For example,  Paul et al. (US Patent 2010/0286719) shows a blade (290) extending downward relative to a main body (206), however, the upper and lower blade portions do not meet at an angle as required by the claims. 
Dyekjaer’595 teaches a hook blade in which the upper and lower blade portions meet at an angle, but the blade does not have a distal arm portion extending at a downward angle from the main body, as required by the claims.  
Franco’850 discloses a hook blade such that two blades meet at an angle in combination with a distal arm having a blade which extends downward from a main body, but this is directed towards a garden tool. It would not be obvious to provide this tool on an endoscopic tube for use in endoscopic surgery. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771          
26 August 2021                                                                                                                                                                                              
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771